DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-9) in the reply filed on 2/17/2021 s acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 2 recites the term “a plurality of sheet-shape fibrous preparations” in line 2 this limitation is considered vague and indefinite since it is unclear whether “preparations” as included means “layer” or anything other than layers. Applicant is urged to clarify this in the next office action.
Claim 1 recites “first figuring surface” and according to the drawing there is no image on the surface of the die. The term “first figuring” is therefore confusing, since it is unclear whether there is an specific “figures” on the surface of the die or the term 
The preamble of the claim recites “a preform figuring method comprising” and for clarity it should be rewritten as –a preform shaping method, comprising:--.
It is noted that claim 2-9 is poorly written and lacking clarity similar to claim 1 above and is rejected for the same reason as discussed above.
Claim 2 recites  in lines 1-5 “wherein the plurality of sheet-shape fibrous preparations that are mounted so as to overlap are sized such that, when portions of the plurality of sheet-shape fibrous preparation mounted so as to overlap are bent onto the second figuring surface, a fraction of adjacent edges of the bent sheet-shape fibrous preparations fit each other” . Claim as written is vague and indefinite since it does not clearly state the arrangement of the plurality of sheets, whether the each of the sheets are arranged on top of another or side by side relationship. Claim 2 only appears to require “overlapping sheets are bent onto second figuring surface”.
Claim 4 line 2 recites “portion of the sheet-shape fibrous preparation” and it is vague and indefinite since it is unclear whether applicant intend to claim all or some of the “plurality of sheet-shape fibrous preparation” are overlapped. 
Claim 6 recites in lines 1-4 “wherein, by using the figuring die that has a shape in which the curved surface and a flat surface are coupled, a platy preform having a shape in which a curved surface that is depress when viewed from a mountain bend side and a flat surface are coupled is made.”  It is unclear whether preform is initially curved or it is shaped into curved surface after formation. Claim is lacking clarity. Similar rejection applies to claims 7 and 8.
Claim 8 line 2 refers “third figuring surface” having “protuberant curved surface” and the term “protuberant” includes various definitions, for the purpose of examination, examiner considers anything bulging or curved surface.
Claim 9 recites in line 1-2 “a dry preform and a figured stack of prepregs is made as the preform” and for clarity it should be written as the preform is shaped into a dry shaped preform or into a shaped stack of prepreg. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 -4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GKN Aerospace Service Limited (GB 2 452 298 A; herein after “GKN Aerospace” as provided in the Applicant’s IDS).
For claim 1-4, 6, and 9, GKN Aerospace teach a preform figuring (shaping) method comprising:
 mounting and stacking a plurality of sheet-shape fibrous preparations that are yet to be impregnated with a thermosetting resin or that have been impregnated with the thermosetting resin on a figuring (shaping) die that has a first figuring (shaping) surface (see page 1 line 1 – page 15 line 5; Figs 1-6B, specifically, Fig 4A-4F, page 7-10)
 and a second figuring surface at least either one of which is a curved surface (Fig 4A – 4F)  item 23; and making a preform for a composite material, the preform having a curved surface that corresponds to the curved surface of the figuring die as a stack of the plurality of sheet-shape fibrous preparations which has a plurality' of layers by bending the plurality of sheet-shape fibrous preparations mounted on the first figuring surface onto the second figuring surface (page 7 line 1 to page 12, line 15), wherein at least a fraction of the layers that constitute the stack are formed by mounting a plurality' of sheet-shape fibrous preparations on the first figuring surface or on the sheet-shape fibrous preparation adjacent in a stacking direction so that the plurality of sheet-shape fibrous preparations partly overlap each other and bending portions of the plurality of sheet-shape fibrous preparations mounted so as to overlap onto the second figuring surface (see page 7 lines 15-20 and onward). As for claims 2-4, 6, and 9, see similarly page 7 lines 5 to page 12 lines 10, and Figs 1-6B of GKN Aerospace which teaches overlap portions are bent, and . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, and 8 areGKN Aerospace Service Limited (GB 2 452 298 A; herein after “GKN Aerospace”).
Claims 5, 7, and 8, recites wherein a fiber length direction is varied among at least a fraction of the layers in the stack; wherein, by using the figuring die that has a shape in which a first curved surface of the second order or of the higher order as a depressed curved surface and a second curved surface of the second order or of the higher order are coupled, a platy preform having a shape in which a first curved surface of the second order or of the higher order and the second curved surface of the second order or of the higher order are coupled is made; ’wherein, by further using the figuring die that has a third figuring surface that is a protuberant curved surface and bending the plurality of sheet-shape fibrous preparations mounted on the first figuring surface onto the third figuring surface, a platy preform having a shape in which a curved surface that is protuberant when viewed from a mountain bend side is coupled to either one of a flat surface and a curved surface is made. It is noted that since GKN Aerospace does not limit type and shape of fiber used for each layers (page 7 to page 12), the examiner notes that these recitation ae merely those of several straightforward possibilities from which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill. Furthermore, a mold/die with third shaping surfaces are known and would have been obvious modification to GKN for the benefit of producing desired shaped preform. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bahe (US 2016/0339682 A1) pertains to shaping plural plies within vacuum bag, which includes a support structure. Sekine et al (US 2020/0086589 A1) teaches vacuum apparatus and mold structure for shaping sheets of fibrous .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743